Matter of Fetzner (2021 NY Slip Op 05608)





Matter of Fetzner


2021 NY Slip Op 05608


Decided on October 14, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:October 14, 2021

PM-133-21
[*1]In the Matter of Michael Alan Fetzner, an Attorney. (Attorney Registration No. 4481644.)

Calendar Date:October 12, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.

Michael Alan Fetzner, Erie, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Michael Alan Fetzner was admitted to practice by this Court in 2007 and lists a business address in Erie, Pennsylvania with the Office of Court Administration. Fetzner now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion as to Fetzner's application.
Upon reading Fetzner's affidavit sworn to July 27, 2021 and filed August 13, 2021, and upon reading the August 25, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Fetzner is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Michael Alan Fetzner's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Michael Alan Fetzner's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Michael Alan Fetzner is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Fetzner is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Michael Alan Fetzner shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.